Order entered January 22, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00353-CR

                        WILLIE CHARLES WALKER, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F11-55349-H

                                          ORDER
       The State’s January 16, 2013 Second Motion to Extend the Time for Filing the State’s

Accompanying Brief is GRANTED. The State’s Brief, tendered to the Clerk on January 16,

2013, is ORDERED filed as of the date of this order.




                                                    /s/   DAVID LEWIS
                                                          JUSTICE